Citation Nr: 9904702	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1952.


FINDING OF FACT

A back injury was shown in service; residuals of back injury, 
first shown years after service, are not causally linked to 
service.


CONCLUSION OF LAW

The claim for service connection for residuals of back injury 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeal (Board) 
recognizes that there is a heightened obligation to assist 
the veteran in the development of the record in cases in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government or, in 
any event, are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In this regard, pursuant to the 
Board's remand of February 1997, the Board notes that 
additional effort was made by the regional office (RO) to 
obtain the veteran's service medical records and to otherwise 
reconstruct a record of relevant medical history.  However, 
this additional effort only led to evidence which was 
essentially cumulative of evidence that was already of 
record.  The Board finds that the efforts of the RO were 
reasonable in light of the heightened obligation of O'Hare.  
As the Board has ultimately found that the appellant has not 
met the initial obligation of submitting a well-grounded 
claim, no additional duty to assist the appellant in this 
claim has arisen. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

As noted above, there are no service medical records 
available in this case. 

The veteran's DD Form 214 reveals that the veteran's duties 
during service were compatible to those of a civilian light-
truck operator and that he was assigned to an artillery 
battalion.  Medals received by the veteran consisted of the 
Korean Service Medal with three Bronze Stars.

Entries in private medical records from Dr. P. for the period 
of October 1980 to August 1989 reflect periodic treatment for 
unrelated conditions.  

February 1989 private hospitalization records from V. 
Regional Medical Center reflect that physical examination of 
the musculoskeletal system revealed negative findings.  The 
first report of back problems is contained within private 
medical records from Dr. P. from September 1989, at which 
time the veteran complained of lower back pain which 
reportedly began three days earlier.  September 1989 lumbar 
spine X-rays from V. Regional Medical Center were interpreted 
to demonstrate marked degenerative spurring involving the 
entire spine, with larger spurs noted in the upper lumbar and 
lower thoracic area.  There were no compression fractures, 
the disc spaces were normal, and the impression was severe 
degenerative spurring.  The overall impression was acute 
lumbosacral spine and to rule out radiculopathy.  A September 
1989 private magnetic imaging (MRI) study of the lumbar spine 
was interpreted to reveal an impression of generalized 
degenerative changes throughout the lumbar spine, annular 
bulges at T-12-L1, L3-4, L4-5, and L5-S1, and "incidential" 
anterior herniation at the L1-2 level.  At the end of the 
month, Dr. P. noted that there was no improvement since a 
previous examination, and that the back injury was the 
subject of a workman's compensation claim.  Between October 
and December 1989, Dr. P.'s records reflect that the veteran 
continued to receive treatment for lumbar strain.  

A November 1989 medical statement from Dr. D. reflects that 
the veteran was still experiencing a lot of back pain, and 
that the nature of the examinations conducted to that point 
implied predominantly ligamentous and inflammatory etiology.  
A January 1990 private MRI report reveals an impression of no 
significant change from the MRI study conducted in September 
1989.

A February 1990 myelogram from V. Regional Medical Center 
revealed an old compression involving the body of T12 
anteriorly with rather prominent osteophytes, and that as a 
result of the osteophytes projecting posteriorly at T12 and 
L1, there was a mild stenosis of the thecal sac.  The 
impression was mild stenosis at T12-L1 and no significant 
defects in the lower lumbar region.

A February 1990 computed tomography (CT) scan of the lumbar 
spine from V. Regional Medical Center revealed marked 
osteophyte formation from the lower aspect of T12 and upper 
L1, with evidence of osteophytes encroaching on the thecal 
sac posteriorly at the T12-L1 level.  Only minimal stenosis 
was noted.  The impression was osteophytes producing 
extrinsic pressure on the ventral aspect of the thecal sac at 
T12 and L1.  A bone scan revealed normal activity at T12 
indicating that the mild compression was old.  The impression 
was normal bone scan.

Dr. P.'s records for the period of March to May 1990, 
disclose that in March 1990, the veteran continued to 
complain of backache, that he had been treating with a Dr. 
D., and that he was being referred to a Dr. W.  At this time, 
he complained of continuing pain and radiation of pain to the 
left leg, and of swelling in the left foot on ambulation.  
Examination revealed tenderness in the lumbar area and 
straight leg raising to about 30 to 40 degrees on the left.  
The impression was backache, lumbar strain, and disc disease.  
In May 1990, the veteran continued to complain of back 
problems which had recently worsened.  

Private medical records from P. M. Clinic for the period of 
April to September 1990 reflect that in April 1990, the 
veteran began to receive steroid injections for his back 
pain.  At the end of the month, the veteran's bulging disc at 
L5-S1 was noted to be the result of an incident in which he 
fell off a large commercial container approximately four feet 
in wet, rainy conditions.  In May 1990, it was noted that the 
veteran received some relief from his back pain with the 
injections, but that the pain had returned following physical 
therapy.  In August 1990, it was noted that the veteran's 
referring diagnosis was low back pain and lumbar spine 
spondylolisthesis.  It was further noted that while the 
veteran reported temporary relief of pain from trigger point 
injections, he still complained of numbness of the left leg.  
In September 1990, it was noted that the veteran had received 
improvement as to his back pain, but that he was still 
experiencing weakness in his left leg.

Private medical statements from Dr. T., dated in June and 
July 1990, indicate that the veteran developed back and leg 
pain from a work-related injury in October 1989.  February 
1990 diagnostic examination was noted to have revealed only a 
mild old compression fracture of T12 and a T12-L1 mild 
stenosis due to an osteophyte with no disc herniation.  An 
old fracture was also noted to have been shown in a previous 
MRI in September 1989.  It was Dr. T.'s impression that the 
veteran had chronic myofascial pain syndrome subsequent to 
his initial T12-L1 compression fracture and bony changes at 
that area.  It was further noted that the veteran had a 
negative lumbar myelogram CT with no evidence of lower lumbar 
radiculopathy and that his MRI showed only a compression at 
T12-L1 which certainly could be the source of his chronic 
pain which was exacerbated by a secondary myofascial 
syndrome.  

Private medical records from Dr. P. for the period of July to 
August 1990, reveal that in July 1990, it was noted that the 
veteran had recently consulted with Dr. T. who reportedly 
advised the veteran to lose weight.  In August 1990, the 
veteran reported that although he had recently received 
epidural steroid injections from Dr. W., he continued to have 
pain.  

A September 1990 medical statement from Dr. L. revealed that 
this examiner had been requested to conduct an independent 
medical examination on behalf of an insurance company with 
reference to a work-related injury in September 1989.  It was 
noted that at that time, the veteran fell from a height of 
about three feet and landed on his feet.  Although the 
veteran reported that it was a very minimal injury, he noted 
the onset of pain which had "changed in many ways since the 
original injury."  All of the diagnostic studies were 
interpreted to reveal a very generalized degenerative 
arthritis of the entire spine, and at this time, the examiner 
could see no evidence of significant permanent partial 
disability imparted by the industrial accident.  

Private medical records from Dr. P. for the period of October 
1990 to February 1991, reveal that in October 1990, it was 
noted that the veteran continued to complain of back pain, 
but that his condition was almost stabilizing, and that a 
bone scan had revealed negative findings.  The veteran 
received further treatment for back complaints during the 
period of November to February 1991.  

A February 1991 private X-ray report from Dr. N. indicates 
that X-rays of the lumbar spine revealed osteophytes at all 
levels with osteophytic bridging at the T12-L1 level.  The 
impression was hypertrophic spurring diffusely throughout the 
lumbar spine and some very slight anterior wedging of T12.

Private hospitalization records from V. Regional Medical 
Center from February 1991 reflect that the veteran was 
admitted at this time after developing uncontrolled diabetes.  
It was noted that the veteran had a history of diabetes for 
approximately 10 years and recent complaints of backache.  

A February 1991 private medical statement from Dr. J. 
reflects that medical evaluation following the veteran's back 
injury in September 1989 had indicated degenerative changes 
of the lumbar and thoracic spine and physical findings of 
trigger points palpable in the gluteus medius and tensor 
fascia latae "resions."  Physical examination was found to 
reveal evidence of degenerative arthritis commensurate with 
the degree usually seen in an individual of the veteran's age 
group and the veteran's weight.  

Private medical records from Dr. P. for the period of April 
1991 to June 1991 reveal that in April 1991, it was noted 
that the veteran continued to complain of back pain and that 
examination was essentially the same as in the past with the 
veteran still having difficulty getting off the examination 
table and tenderness in the lumbar spine.  The impression was 
chronic backache with degenerative joint disease (DJD).  The 
veteran received additional treatment for back complaints in 
May and June 1991.

A private MRI study of the lumbar spine in August 1991 was 
interpreted to reveal an impression of disc bulging at the 
T12-L1 level and L4-L5 levels, bulging of the annulus at the 
L3-4 level, subtle subligamentous disc protrusion at the L5-
S1 level unchanged since the previous examination in January 
1990, and overall, no significant interval change since the 
previous examination.

Records from Dr. P. for the period of August 1991 to May 1992 
reflect that in August 1991, the veteran continued to have 
back pain, and that a MRI study revealed that he had a stable 
injury.  Examination was essentially unremarkable and 
straight leg raising was positive bilaterally.  The 
impression was backache and DJD.  The veteran continued to 
have periodic complaints of back pain during the period of 
September 1991 to May 1992.  

Lay witness statements from the veteran's family reflect that 
the veteran sustained an injury to his back during active 
service and that they recalled seeing the veteran in the 
hospital in a full body cast after his return from Korea.

At the veteran's hearing before a traveling member of the 
Board in July 1996, the veteran testified that during the 
service in Korea, he was thrown off a tank when it struck a 
land mine (transcript (T.) at p. 4).  He was then taken to 
the hospital ship, USS Repose, where he was placed in a full 
body cast, and was informed by the doctors that his back and 
vertebras were cracked (T. at p. 4).  He believed that he was 
specifically told that T12 had been injured (T. at pp. 4-5).  
He believed that he was on the hospital ship for a week or 
ten days and that he was then transferred to Tokyo Hospital 
where he remained for about three weeks (T. at p. 5).  
Thereafter, he was transferred to Trippler Army Hospital in 
Hawaii, where he remained for three days (T. at p. 5).  He 
then went to Mobile, Alabama for about a week and then Brooke 
Army Hospital for about two weeks (T. at p. 6).  Finally, he 
was taken to Fort Bliss in El Paso, Texas, where he remained 
for about a year (T. at p. 6).  Initially, he was in the full 
body cast, and then was later provided with a body brace that 
he wore for about a year (T. at p. 7).  After his discharge 
from the service, the veteran received treatment with a Dr. 
K. for back problems for a period of five years (T. at p. 8).  
He had not been able to locate Dr. K.'s records and had not 
been to any other doctor for back complaints from the last 
time he went to Dr. K. until 1989 (T. at pp. 8-9).  He was in 
pain during this period but learned to live with the pain (T. 
at p. 9).  In 1989, bulging discs and other problems were 
diagnosed (T. at p. 9).  However, there were no records of 
any treatment for such problems after a period of five years 
following service separation and 1989 (T. at pp. 9-10).  The 
veteran stated that he recalled family members came to see 
him at both Brooke Army Hospital and El Paso (T. at p. 10).  

The veteran indicated that his original in-service injury 
occurred on February 6, 1951 (T. at p. 11).  At this time, he 
was with the 82nd Antiaircraft [Battalion] which was attached 
to the 2nd Infantry Division (T. at p. 12).  Although the 
veteran indicated that he was awarded the Purple Heart Medal 
on three different occasions, he denied that he was awarded a 
Purple Heart Medal for his back injury (T. at p. 12).  After 
Dr. K., the veteran did recall receiving unrelated treatment 
from Dr. U. and subsequently, from a Dr. C. (T. at p. 16).  
He also recalled receiving treatment from a Dr. O for an 
injury in 1966 (T. at p. 17).  

In a letter dated in March 1997, the RO requested that the 
veteran complete and return Form 13055.  A response from the 
National Personnel Records Center (NPRC), dated in September 
1997, reflects that despite the RO's identification of the 
date of alleged injury and treating facilities, no medical 
records could be located.  NPRC further requested that Form 
13055 be completed by the veteran and returned for further 
action.  In a letter dated in September 1997, the RO again 
requested additional information from the veteran, including 
the completion and return of Form 13055.  There is no 
indication in the record that the veteran ever furnished a 
completed Form 13055 to the RO or otherwise responded to the 
RO's letters of March 1997.


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, supra.  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a current back 
disability.  Thus, the first element of a well-grounded 
claim, current disability, is established.  See Caluza v. 
Brown, supra.  The veteran's evidentiary assertions are also 
sufficient to establish that he sustained an injury to his 
back during active service, in that the veteran has described 
circumstances of the onset of certain symptoms through his 
lay statements that a lay party is able to establish.  
Moreover, for purposes of determining whether the claim is 
well grounded, lay evidentiary assertions must be presumed to 
be true, with exceptions not here relevant.  King v. Brown, 5 
Vet. App. 19 (1993).  Thus, the second element of a well-
grounded claim, i.e., in-service incurrence of a disease or 
injury, is established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  In 
this regard, the only evidence advanced to support the 
existence of a chronic back condition in service or within 
one year thereafter consists of the statements of the veteran 
and his family many years after service.  See Caluza v. 
Brown, supra.  However, the Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran and his family have had no 
medical training (the witness statements do not reflect that 
any of the witnesses has any special medical education or 
training), he and his family are not able to establish that a 
"chronic" back disease manifested itself as such in service 
and that he presently has the same condition.  Likewise, 
while the veteran is able to establish that he experienced 
back symptoms during service and that he has manifested 
continuity of symptomatology after discharge, medical 
evidence is required to relate the symptomatology to the 
chronic back pain, DJD, or other back pathology identified in 
the most recent treatment records.  The veteran's assertions 
are not competent to establish that any currently diagnosed 
chronic back disorder is related to symptoms he experienced 
in service; such lay assertions carry no weight.  See 
Espiritu v. Derwinski, supra.  The veteran's assertions as to 
continuity of symptoms cannot establish the nexus element 
because the underlying disability or disabilities at issue 
(internal injury of the back) are not subject to lay 
observation.  Savage v. Brown, supra.  As for the medical 
evidence of record, there is no medical evidence which 
relates any current back disorder to service or to a period 
of one year after service.  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that a claim is plausible is 
required for the claim to be well grounded.  See Grottveit v. 
Brown, supra.

There is no competent evidence to show the presence of 
arthritis within the one year presumptive period post 
service.  Furthermore, the record as it now stands is simply 
devoid of any competent medical evidence to show that the 
veteran's current back disability is related to service.  In 
fact, relevant medical evidence from Dr. J. in February 1991 
reflects that physical examination at that time was found to 
reveal evidence of degenerative arthritis commensurate with 
the degree usually seen in an individual of the veteran's age 
group and the veteran's weight, and the record reveals that 
the veteran was not complaining of any back discomfort until 
his industrial accident in 1989.  In addition, while there is 
medical evidence which refers to "old" fractures of the 
veteran's spine, including T12, the diagnoses do not further 
specify the time of injury, and the Court has held that an 
equivocal medical opinion is inadequate to provide the 
necessary nexus to service.  See Tirpak v. Derwinski, supra.

The Board further notes that even if the Board were to find 
that the veteran's claim was well grounded, a preponderance 
of the evidence would still require the denial of this claim.  

First, even assuming that the claim was well grounded, the 
Board finds that remand for further development would still 
not be warranted.  More specifically, as was noted 
previously, the RO made additional efforts to obtain 
pertinent service records in this matter, and it was unable 
to do so.  It is also noted that when the NPRC indicated that 
no service medical records were available in September 1997, 
it requested the completion of Form 13055.  Thereafter, while 
the record reflects that the RO requested that the veteran 
complete and return Form 13055 and provide other pertinent 
information, there is no indication in the record that the 
veteran ever responded to the RO's request.  

Moreover, the record reflects a number of inconsistencies 
which would clearly weigh against the veteran's claim.  As 
was noted above, the evidence reflects no medical evidence of 
back treatment until September 1989, at which time the 
veteran's back complaints are related by history to an 
industrial accident several days earlier.  As a matter of 
fact, there is no medical evidence of record which contains a 
statement of medical history from the veteran connecting any 
current back complaint to service.  The Board further notes 
that the medical records dated prior to September 1989 do not 
reflect any complaints or findings with respect to the 
veteran's back, and physical examination of the 
musculoskeletal system during a hospitalization in February 
1989 revealed only negative findings.  Finally, although the 
veteran has testified to receiving multiple Purple Heart 
Medals, none of these medals are identified in his DD Form 
214 or are otherwise documented.  Consequently, the Board 
finds that there are serious questions as to credibility in 
this matter.  In view of all of these factors, even on the 
merits, the Board finds that the clear weight of the more 
probative evidence would be against the veteran's claim.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for residuals of back injury, the 
appeal must be denied.  No duty to assist the appellant in 
this claim has arisen.  The RO's adjudication of the claim 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant was clearly afforded ample 
opportunity to provide evidence in support of his claim and 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).







ORDER

The claim for service connection for residuals of back injury 
is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

